             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 1 of 7 PageID #: 2718
                                                     ACCO,(JDEx),CLOSED,DISCOVERY,TRANSFERRED
                       UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA (Southern Division − Santa Ana)
              CIVIL DOCKET FOR CASE #: 8:20−mc−00127−JLS−JDE

HMD Global Oy v. Acacia Research Corporation                 Date Filed: 12/21/2020
Assigned to: Judge Josephine L. Staton                       Date Terminated: 01/26/2021
Referred to: Magistrate Judge John D. Early                  Jury Demand: None
Cause: Civil Miscellaneous Case                              Nature of Suit: 890 Other Statutory Actions
                                                             Jurisdiction: Federal Question
Movant
HMD Global Oy                                  represented by Jennifer A Kash
                                                              Warren Lex LLP
                                                              2261 Market Street, No. 606
                                                              San Francisco, CA 94114−1600
                                                              415−895−2940
                                                              Fax: 415−895−2964
                                                              Email: jen@warrenlex.com
                                                              ATTORNEY TO BE NOTICED

                                                             Maissa Chouraki
                                                             Warren Lex LLP
                                                             2261 Market Street No 606
                                                             San Francisco, CA 94114
                                                             415−895−2940
                                                             Fax: 415−895−2964
                                                             Email: maissa@warrenlex.com
                                                             ATTORNEY TO BE NOTICED

                                                             Matthew S Warren
                                                             Warren Lex LLP
                                                             2261 Market Street, No. 606
                                                             San Francisco, CA 94114−1600
                                                             415−895−2940
                                                             Fax: 415−895−2964
                                                             Email: matt@warrenlex.com
                                                             ATTORNEY TO BE NOTICED


V.
Respondent
Acacia Research Corporation                    represented by Stephanie Renee Wood
                                                              Bragalone Conroy PC
                                                              2200 Ross Avenue Suite 4500W
                                                              Dallas, TX 75201
                                                              214−785−6670
                                                              Fax: 214−785−6680
                                                              Email: swood@bcpc−law.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 2 of 7 PageID #: 2719
                                                                          Ben M Davidson
                                                                          Davidson Law Group ALC
                                                                          4500 Park Granada Boulevard Suite 202
                                                                          Calabasas, CA 91302
                                                                          818−918−4622
                                                                          Fax: 310−473−2941
                                                                          Email: ben@dlgla.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Craig S Hubble
                                                                          Davidson Law Group ALC
                                                                          4500 Park Granada Boulevard Suite 202
                                                                          Calabasas, CA 91302
                                                                          818−918−4622
                                                                          Fax: 310−473−2941
                                                                          Email: craig@dlgla.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Jeffrey R Bragalone
                                                                          Bragalone Conroy PC
                                                                          Chase Tower 2200 Ross Avenue Suite 4500W
                                                                          Dallas, TX 75201
                                                                          214−785−6670
                                                                          Fax: 214−785−6680
                                                                          Email: jbragalone@bcpc−law.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED


Date Filed       #   Docket Text

12/21/2020      Ï1   MOTION RELATED TO A SUBPOENA FROM ANOTHER DISTRICT with filing fee
                     previously paid (49.00 paid on 12/21/2020, receipt number 29625502), filed by movant HMD
                     Global Oy. (Attachments: # 1 Memorandum of Law, # 2 Declaration of Maissa Chouraki, # 3
                     Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, #
                     10 Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K, # 14 Exhibit L, # 15 Exhibit M, # 16
                     Exhibit N, # 17 Exhibit O, # 18 Exhibit P, # 19 Exhibit Q, # 20 Exhibit R, # 21 Exhibit S, # 22
                     Exhibit T, # 23 Exhibit U, # 24 Exhibit V, # 25 Exhibit W, # 26 Exhibit X, # 27 Exhibit Y, # 28
                     Exhibit Z, # 29 Exhibit AA, # 30 Exhibit BB, # 31 Exhibit CC, # 32 Exhibit DD, # 33 Exhibit EE,
                     # 34 Exhibit FF, # 35 Exhibit GG, # 36 Exhibit HH, # 37 Exhibit II, # 38 Exhibit JJ, # 39 Exhibit
                     KK, # 40 Proposed Order Granting Motion) (Attorney Matthew S Warren added to party HMD
                     Global Oy(pty:mov))(Warren, Matthew) (Entered: 12/21/2020)

12/21/2020      Ï2   APPLICATION to file document Motion to Compel Production of Documents from Acacia
                     Research Corporation under seal filed by Movant HMD Global Oy. (Attachments: # 1 Exhibit A to
                     Application, # 2 Proposed Order Granting Application, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C,
                     # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11 Exhibit I, # 12
                     Exhibit K, # 13 Exhibit L, # 14 Exhibit R, # 15 Exhibit S, # 16 Exhibit T, # 17 Exhibit W, # 18
                     Exhibit X, # 19 Exhibit Y, # 20 Exhibit Z, # 21 Exhibit FF, # 22 Exhibit GG, # 23 Exhibit HH, # 24
                     Exhibit II, # 25 Exhibit JJ, # 26 Exhibit KK)(Warren, Matthew) (Entered: 12/21/2020)

12/21/2020      Ï3   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Motion to Compel
                     Production of Documents from Acacia Research Corporation under seal 2 filed by Movant HMD
                     Global Oy. (Attachments: # 1 Memorandum of Law in Support of Motion, # 2 Exhibit A, # 3
                     Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, #
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 3 of 7 PageID #: 2720
                      10 Exhibit I, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit R, # 14 Exhibit S, # 15 Exhibit T, # 16
                      Exhibit W, # 17 Exhibit X, # 18 Exhibit Y, # 19 Exhibit Z, # 20 Exhibit FF, # 21 Exhibit GG, # 22
                      Exhibit HH, # 23 Exhibit II, # 24 Exhibit JJ, # 25 Exhibit KK)(Warren, Matthew) (Entered:
                      12/21/2020)

12/21/2020      Ï4    CIVIL COVER SHEET filed by Movant HMD Global Oy. (Warren, Matthew) (Entered:
                      12/21/2020)

12/21/2020      Ï5    CORPORATE DISCLOSURE STATEMENT filed by Movant HMD Global Oy (Warren,
                      Matthew) (Entered: 12/21/2020)

12/21/2020      Ï6    NOTICE of Appearance filed by attorney Jennifer A Kash on behalf of Movant HMD Global Oy
                      (Attorney Jennifer A Kash added to party HMD Global Oy(pty:mov))(Kash, Jennifer) (Entered:
                      12/21/2020)

12/21/2020      Ï7    PROOF OF SERVICE filed by movant HMD Global Oy, re Corporate Disclosure Statement 5 ,
                      Civil Cover Sheet (CV−71) 4 , APPLICATION to file document Motion to Compel Production of
                      Documents from Acacia Research Corporation under seal 2 , MISC − Motion Related to Subpoena
                      from Another District,,,, 1 , Sealed Declaration in SupportDeclaration,, 3 served on 12/21/2020.
                      (Attachments: # 1 Exhibit A)(Chouraki, Maissa) (Entered: 12/21/2020)

12/22/2020      Ï8    NOTICE of Appearance filed by attorney Maissa Chouraki on behalf of Movant HMD Global Oy
                      (Attorney Maissa Chouraki added to party HMD Global Oy(pty:mov))(Chouraki, Maissa) (Entered:
                      12/22/2020)

12/22/2020      Ï9    NOTICE OF ASSIGNMENT to District Judge Josephine L. Staton and Magistrate Judge John D.
                      Early. (esa) (Entered: 12/22/2020)

12/22/2020     Ï 10   NOTICE OF HEARING on Notice of Motion and Motion to Compel Production of Documents
                      from Acacia Research Corporation by Clerk of Court. Counsel is hereby notified that the MISC −
                      Motion Related to Subpoena from Another District,,,, 1 is set for hearing. Discovery Hearing set for
                      1/21/2021 10:00 AM before Magistrate Judge John D. Early. THERE IS NO PDF DOCUMENT
                      ASSOCIATED WITH THIS ENTRY. (esa) TEXT ONLY ENTRY (Entered: 12/22/2020)

12/22/2020     Ï 11   PROOF OF SERVICE filed by movant HMD Global Oy, re Notice of Appearance 6 , Notice of
                      Appearance 8 served on 12/22/2020. (Chouraki, Maissa) (Entered: 12/22/2020)

12/22/2020     Ï 12   NOTICE OF HEARING re APPLICATION to file document Motion to Compel Production of
                      Documents from Acacia Research Corporation under seal 2 filed by Movant HMD Global Oy.
                      (Warren, Matthew) (Entered: 12/22/2020)

12/29/2020     Ï 13   EX PARTE APPLICATION for Order for Clarification of this Court's Sealing Procedures filed by
                      movant HMD Global Oy. (Attachments: # 1 Memorandum in Support of Application, # 2
                      Declaration of Matthew S. Warren, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7
                      Exhibit E, # 8 Proposed Order Granting Application) (Warren, Matthew) (Entered: 12/29/2020)

12/29/2020     Ï 14   PROOF OF SERVICE filed by movant HMD Global Oy, re EX PARTE APPLICATION for Order
                      for Clarification of this Court's Sealing Procedures 13 served on 12/29/2020. (Warren, Matthew)
                      (Entered: 12/29/2020)

12/30/2020     Ï 15   Notice of Withdrawal of Motion for Order, 13 filed by movant HMD Global Oy. (Attachments: # 1
                      Declaration of Matthew S. Warren, # 2 Exhibit A, # 3 Exhibit B)(Warren, Matthew) (Entered:
                      12/30/2020)

12/30/2020     Ï 16   PROOF OF SERVICE filed by movant HMD Global Oy, re Notice of Withdrawal 15 served on
                      12/30/2020. (Warren, Matthew) (Entered: 12/30/2020)

12/31/2020     Ï 17
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 4 of 7 PageID #: 2721
                      DECLARATION of Eric Lucas in support of APPLICATION to file document Motion to Compel
                      Production of Documents from Acacia Research Corporation under seal 2 filed by Respondent
                      Acacia Research Corporation. (Attorney Ben M Davidson added to party Acacia Research
                      Corporation(pty:res))(Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 18   Text Only Entry re Declaration Motion related 17 . The Court orders the Declaration 17 and
                      attachments sealed from public view. Said documents shall remain sealed until 5:00 p.m. on
                      Tuesday, January 5, 2021. Filing counsel is required to file a proper sealing application and
                      proposed order prior to that date and time. THERE IS NO PDF DOCUMENT ASSOCIATED
                      WITH THIS ENTRY. (ts) TEXT ONLY ENTRY Modified on 12/31/2020 (ts). (Entered:
                      12/31/2020)

12/31/2020     Ï 19   MEMORANDUM in Opposition to APPLICATION to file document Motion to Compel
                      Production of Documents from Acacia Research Corporation under seal 2 filed by Respondent
                      Acacia Research Corporation. (Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 20   DECLARATION of MARC BOOTH IN OPPOSITION TO APPLICATION to file document
                      Motion to Compel Production of Documents from Acacia Research Corporation under seal 2 filed
                      by Respondent Acacia Research Corporation. (Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 21   DECLARATION of ERIC LUCAS IN OPPOSITION TO APPLICATION to file document Motion
                      to Compel Production of Documents from Acacia Research Corporation under seal 2 filed by
                      Respondent Acacia Research Corporation. (Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 22   APPLICATION to file document /Memorandum of Law in Opposition to Motion by HMD Global
                      Oy to Compel Production of Documents from Acacia Research Corporation, Declaration of Marc
                      Booth and Declaration of Eric Lucas under seal filed by Respondent Acacia Research Corporation.
                      (Attachments: # 1 Proposed Order (Proposed) Order Granting Application to file Unredacted
                      Versions Under Seal, # 2 Redacted Document Memorandum of Law in Opposition to Motion by
                      HMD Global Oy to Compel Production of Documents from Acacia Research Corp., # 3 Redacted
                      Document Declaration of Marc Booth, # 4 Redacted Document Declaration of Eric
                      Lucas)(Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 23   NOTICE of Appearance filed by attorney Stephanie Renee Wood on behalf of Respondent Acacia
                      Research Corporation (Attorney Stephanie Renee Wood added to party Acacia Research
                      Corporation(pty:res))(Wood, Stephanie) (Entered: 12/31/2020)

12/31/2020     Ï 24   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document /Memorandum of
                      Law in Opposition to Motion by HMD Global Oy to Compel Production of Documents from Acacia
                      Research Corporation, Declaration of Marc Booth and Declaration of Eric Lucas under seal 22
                      filed by Respondent Acacia Research Corporation. (Attachments: # 1 Exhibit A − Unredacted
                      Memorandum of Law in Opposition to Motion to Compel, # 2 Exhibit B − Unredacted Declaration
                      of Eric Lucas, # 3 Exhibit C − Unredacted Declaration of Marc Booth, # 4 Declaration of Eric
                      Lucas in Support of Acacia Research Corporation's Application for Leave to file Under
                      Seal)(Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 25   NOTICE OF MOTION AND MOTION to Transfer Case to Eastern District of Texas filed by
                      Movant Acacia Research Corporation. (Attachments: # 1 Memorandum MEMORANDUM OF
                      LAW IN SUPPORT OF MOTION BY ACACIA RESEARCH CORPORATION TO TRANSFER
                      HMD GLOBAL OYS MOTION TO COMPEL UNDER RULE 45(F), # 2 Proposed Order
                      PROPOSED ORDER) (Wood, Stephanie) (Entered: 12/31/2020)

12/31/2020     Ï 26   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Motion to Compel
                      Production of Documents from Acacia Research Corporation under seal 2 filed by Respondent
                      Acacia Research Corporation.(Davidson, Ben) (Entered: 12/31/2020)

12/31/2020     Ï 27
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 5 of 7 PageID #: 2722
                      EX PARTE APPLICATION for Leave to file Declaration In Support of HMD Global Oy
                      Application To File Documents Under Seal filed by Respondent Acacia Research Corporation.
                      (Attachments: # 1 Memorandum In Support of Unopposed Ex Parte Application For Leave To File
                      Declaration In Support of HMD Global Oy Application To File Under Seal, # 2 Proposed Order In
                      Support of Unopposed Ex Parte Application For Leave To File Declaration In Support of HMD
                      Global Oy Application To File Under Seal) (Davidson, Ben) (Entered: 12/31/2020)

01/01/2021     Ï 28   NOTICE of Interested Parties filed by Respondent Acacia Research Corporation, (Davidson, Ben)
                      (Entered: 01/01/2021)

01/04/2021     Ï 29   MINUTE (IN CHAMBERS) Order re Briefing on Request to Transfer 25 by Magistrate Judge John
                      D. Early. The Court orders Movant to file its position with respect to the Request to Transfer by
                      January 5, 2021. (see document for further details) (hr) (Entered: 01/04/2021)

01/04/2021     Ï 30   Amendment to APPLICATION to file document Motion to Compel Production of Documents from
                      Acacia Research Corporation under seal 2 Redacted Memorandum in Support of Motion filed by
                      Movant HMD Global Oy. (Warren, Matthew) (Entered: 01/04/2021)

01/05/2021     Ï 31   EX PARTE APPLICATION for Order for Removal of Incorrectly Filed Document: Docket No. 17
                      filed by Respondent Acacia Research Corporation. (Attachments: # 1 Redacted Document, # 2
                      Proposed Order) (Davidson, Ben) (Entered: 01/05/2021)

01/05/2021     Ï 32   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Motion to Compel
                      Production of Documents from Acacia Research Corporation under seal 2 filed by Respondent
                      Acacia Research Corporation.(Davidson, Ben) (Entered: 01/05/2021)

01/05/2021     Ï 33   REPLY support of Motion By HMD Global to Compel Production of Documents from Acacia
                      Research Corporation filed by Movant HMD Global Oy. (Attachments: # 1 Declaration in Support
                      of Reply, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Declaration E, # 7 Exhibit
                      F)(Warren, Matthew) (Entered: 01/05/2021)

01/05/2021     Ï 34   APPLICATION to file document Reply in Support of Motion to Compel under seal filed by Movant
                      HMD Global Oy. (Attachments: # 1 Reply in Support of Motion, # 2 Exhibit A, # 3 Exhibit B, # 4
                      Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Proposed Order Granting Application to
                      Seal)(Warren, Matthew) (Entered: 01/05/2021)

01/05/2021     Ï 35   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Reply in Support
                      of Motion to Compel under seal 34 filed by Movant HMD Global Oy. (Attachments: # 1 Reply in
                      Support of Motion to Compel, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6
                      Exhibit E, # 7 Exhibit F)(Warren, Matthew) (Entered: 01/05/2021)

01/05/2021     Ï 36   OPPOSITION to NOTICE OF MOTION AND MOTION to Transfer Case to Eastern District of
                      Texas 25 filed by Movant HMD Global Oy. (Warren, Matthew) (Entered: 01/05/2021)

01/06/2021     Ï 37   PROOF OF SERVICE filed by movant HMD Global Oy, re Sealed Declaration in
                      SupportDeclaration, 35 served on 01/05/2021. (Chouraki, Maissa) (Entered: 01/06/2021)

01/07/2021     Ï 38   APPLICATION of Non−Resident Attorney Jeffrey R. Bragalone to Appear Pro Hac Vice on behalf
                      of Respondent Acacia Research Corporation (Pro Hac Vice Fee − $500 Fee Paid, Receipt No.
                      ACACDC−29922118) filed by Respondent Acacia Research Corporation. (Attachments: # 1
                      Certificate of Good Standing, # 2 Proposed Order) (Davidson, Ben) (Entered: 01/07/2021)

01/08/2021     Ï 39   ORDER by Judge Josephine L. Staton granting 38 Non−Resident Attorney Jeffrey R Bragalone
                      APPLICATION to Appear Pro Hac Vice on behalf of Respondent Acacia Research Corporation,
                      designating Ben M Davidson as local counsel. (jp) (Entered: 01/11/2021)

01/12/2021     Ï 40   SEALED DECLARATION IN SUPPORT OF APPLICATION to file document Reply in Support
                      of Motion to Compel under seal 34 filed by Respondent Acacia Research Corporation.(Davidson,
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 6 of 7 PageID #: 2723
                      Ben) (Entered: 01/12/2021)

01/13/2021     Ï 41   Amendment to APPLICATION to file document Reply in Support of Motion to Compel under seal
                      34 filed by Movant HMD Global Oy. (Warren, Matthew) (Entered: 01/13/2021)

01/18/2021     Ï 42   Notice of Appearance or Withdrawal of Counsel: for attorney Craig S Hubble counsel for
                      Respondent Acacia Research Corporation. Adding Craig S. Hubble as counsel of record for Acacia
                      Research Corporation for the reason indicated in the G−123 Notice. Filed by Respondent Acacia
                      Research Corporation. (Attorney Craig S Hubble added to party Acacia Research
                      Corporation(pty:res))(Hubble, Craig) (Entered: 01/18/2021)

01/19/2021     Ï 43   SUPPLEMENT to APPLICATION to file document Motion to Compel Production of Documents
                      from Acacia Research Corporation under seal 2 Notice of Subsequent Authority Regarding Motion
                      by HMD Global Oy to Compel Production of Documents from Acacia Research Corporation filed
                      by Movant HMD Global Oy. (Attachments: # 1 Declaration in Support of Notice, # 2 Exhibit A, #
                      3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E)(Warren, Matthew) (Entered: 01/19/2021)

01/20/2021     Ï 44   NOTICE OF MOTION AND MOTION to Strike Docket No. 43 filed by Respondent Acacia
                      Research Corporation. (Attachments: # 1 Proposed Order) (Wood, Stephanie) (Entered:
                      01/20/2021)

01/21/2021     Ï 45   MINUTE (IN CHAMBERS) Order re Sealing Request and Motions to Strike 2 , 22 , 27 , 31 , 34 ,
                      44 by Magistrate Judge John D. Early. The Court, finding good cause has been shown, ORDERS
                      that all requests to file documents under seal (Dkt. 2, 22, 27, 34) are GRANTED and the parties
                      shall file such documents as directed by the Local Rules. The Court finds good cause to continue
                      the sealing of Dkt. 17 but not for its removal from the docket. As a result, Dkt. 31 DENIED.
                      Respondent's motion to strike, Dkt. 44, is DENIED. (see document for further details) (hr)
                      (Entered: 01/21/2021)

01/21/2021     Ï 46   MINUTES OF Hearing re Motion re Subpoena 1 and Motion to Transfer 25 held before Magistrate
                      Judge John D. Early. The Court states its tentative ruling regarding the Motion to Transfer [Dkt. 25]
                      and hears argument focusing on the Motion to Transfer [Dkt. 25]. Following argument, the Motions
                      [Dkt. 1, 25] stand submitted. No further briefing is authorized without prior order of the Court.
                      Court Recorder: CS 01/21/21. (hr) (Entered: 01/21/2021)

01/21/2021     Ï 47   SEALED OPPOSITION RE MISC − Motion Related to Subpoena from Another District,,,, 1 ,
                      Order on Motion for Order,,, Order on Motion for Leave to File Document Under Seal,,, Order on
                      Motion to Strike,,,,,,,,,,, 45 filed by Respondent Acacia Research Corporation. (Attachments: # 1
                      Declaration of Mark Booth In Opposition to HMD Global's Motion To Compel Production of
                      Documents From Acacia Research Corporation, # 2 Declaration of Eric Lucas In Opposition to
                      HMD Global's Motion To Compel Production of Documents From Acacia Research
                      Corporation)(Davidson, Ben) (Entered: 01/21/2021)

01/22/2021     Ï 48   SEALED NOTICE OF MOTION AND MOTION Memorandum of Law in Support of Motion by
                      HMD Global Oy to Compel Production of Documents from Acacia Research Corporation re Order
                      on Motion for Order,,, Order on Motion for Leave to File Document Under Seal,,, Order on Motion
                      to Strike,,,,,,,,,,, 45 filed by Movant HMD Global Oy. (Attachments: # 1 Exhibit A, # 2 Exhibit B, #
                      3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I,
                      # 10 Exhibit K, # 11 Exhibit L, # 12 Exhibit R, # 13 Exhibit S, # 14 Exhibit T, # 15 Exhibit W, # 16
                      Exhibit X, # 17 Exhibit Y, # 18 Exhibit Z, # 19 Exhibit FF, # 20 Exhibit GG, # 21 Exhibit HH, # 22
                      Exhibit II, # 23 Exhibit JJ, # 24 Exhibit KK)(Warren, Matthew) (Entered: 01/22/2021)

01/22/2021     Ï 49   SEALED REPLY RE MISC − Motion Related to Subpoena from Another District,,,, 1 , Order on
                      Motion for Order,,, Order on Motion for Leave to File Document Under Seal,,, Order on Motion to
                      Strike,,,,,,,,,,, 45 filed by Movant HMD Global Oy. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                      Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Warren, Matthew) (Entered: 01/22/2021)
             Case 2:21-mc-00002-JRG Document 52 Filed 01/27/21 Page 7 of 7 PageID #: 2724
01/22/2021     Ï 50   PROOF OF SERVICE filed by movant HMD Global Oy, re SEALED NOTICE OF MOTION
                      AND MOTION Memorandum of Law in Support of Motion by HMD Global Oy to Compel
                      Production of Documents from Acacia Research Corporation re Order on Motion for Order,,,
                      Order on Motion for Leave to File Document Under Sea 48 , Sealed Reply, 49 served on
                      01/22/2021. (Chouraki, Maissa) (Entered: 01/22/2021)

01/26/2021     Ï 51   ORDER GRANTING RESPONDENT'S REQUEST TO TRANSFER 25 by Judge Josephine L.
                      Staton. The Clerk is directed to transfer Movant's Motion toCompel to the United States District
                      Court for the Eastern District of Texas for determination in connection with the underlying
                      litigation in CCE v. HMDGlobal Oy, Case No. 2:20−cv−00078−JRG (E.D. Tex.). (see document
                      for further details). Case transferred to the Eastern District of Texas. Original file, certified copy of
                      transfer order and docket sheet sent electronically. MD JS−6. Case Terminated. (hr) (Entered:
                      01/27/2021)
